DETAILED OFFICE ACTION

Applicant response filed on 04/15/2021 is acknowledged. 

Claims 1-24 are pending in the instant application.  

Election/Restrictions
Applicant’s election without traverse of kmer 4952 from table 2 and signature number 9 from table 5 in the reply filed on 01/16/2019 is acknowledged.
Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the elected species of oligonucleotides sets forth above. Rather, newly presented claim 22 recites any oligonucleotide signals disclosed in tables 3, 7 and 10, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/16/2019.

	Claims 23 and 24 are newly presented. 
	Claims 1-21, 23 and 24 are under examination. 





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21, 23 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself. This rejection is further necessitated by applicant amendment to the instant claims. 
The instant claims are directed to a method of diagnosing inflammatory bowel disease, Crohn’s Disease, or ulcerative colitis. The claims further expressly recite a diagnostic process that comprising the steps of obtaining results from an assay wherein (i) a microbe sample was obtained from a subject, (ii) recording in an electronic format the presence of one or more nucleic acid oligomers where determined that distinguish subjects having inflammatory bowel disease, Crohn’s Disease, or ulcerative colitis from subjects that do not, and (iii) making and recording a diagnosis of inflammatory bowel disease, Crohn’s Disease, or ulcerative colitis based on the presence of said one or more nucleic acid oligomers. Further, instant specification teaches expressly that “Applicants demonstrate that the elucidation of distinctive features of different microbiomes and phenotypic microbiota representations are useful for diagnosing and monitoring the state of a disease, disorder, or condition in a subject. The inventive subject matter provides solutions to this and other important problems associated with inflammatory bowel disease as an exemplary disease state” (see paragraphs [0007] and [00116]. Therefore, the claims are expressly directed to a judicial exception that encompass the natural relationship between naturally occurring generic markers to the presence or likelihood of a particular disease or condition in a subject for diagnostic purposes. The courts have consistently upheld the Supreme Court decision of Mayo v. Prometheus in establishing diagnostic methods are directed to non-statutory subject matter. 
The instant claims do not recite additional elements that provide for a practical application of the judicial exception under a step 2A analysis. 
The instant claims recite a step of “obtaining the results of an assay.” This amounts to extra-solution activity because the claims do not require performing the assay itself, rather the claims only identify obtaining results of an assay, such as from a published article or database that contains said results. As such, the performance of the assay itself are outside the scope of the instant claims.
The instant claims have been amended in the preamble to recite in the generic “a method for treating”. Further the instant claims have been amended to recite the steps of “administering to the subject and anti-inflammatory drug, an immune suppressor, an antibiotic, an anti-diarrheal medication, or a pain-reliever”. Further dependent claims have further been amended to recite the administration to a subject “an aminosalicylate or corticosteroid”. These steps only represent non-inventive post solution activity instructing a practioner to apply the diagnostic result. Unlike examples such as in Vanda where the inventive concept of the invention improved upon a treatment regimen and provided novel dosage schemes for a known schizophrenic drug that enhanced the effectiveness of a treatment, the instant claims merely instruct a practioner to apply known treatments at a high level of generality. The instant claims leave it up to a practitioner to categorically apply at a high level of generality a known treatment. The Supreme Court decision of Mayo v Prometheus forecloses on such acts as providing a practical application. Further, there is no evidence from the teachings of the instant specification that the inventive subject matter of the application pertains to any improvement in the treatment of a subject. Rather, the disclosure only teaches that the inventive subject matter pertains to “the elucidation of distinctive features of different microbiomes and phenotypic microbiota representations are useful for diagnosing and monitoring the state of a disease, disorder, or condition in a subject.” Therefore, the instant claims do not provide for a practical application of the identified judicial exception.
The instant claims do not recite additional elements that amount to something significantly more than the identified judicial exception under the Step 2B analysis. The instant claims recite a step of “obtaining the results of an assay.” Paragraphs [0004] and [0054]-[0056] are relied upon to demonstrate that the recited “assay” procedures encompass well understood, routine and conventional assay techniques to sample human-associated microbial communities either in form of whole genome shotgun sequencing or multiplexed PCR amplicons. Further the instant claims have been amended to recite the steps of “administering to the subject and anti-inflammatory drug, an immune suppressor, an antibiotic, an anti-diarrheal medication, or a pain-reliever”. Further dependent claims have further been amended to recite the administration to a subject “an aminosalicylate or corticosteroid”. Paragraph [0085] from the instant specification is relied upon to demonstrate that the recited treatment steps comprising the administration of drug compositions are already well understood, routine, and conventionally applied treatments for subjects diagnosed with inflammatory bowel disease, Crohn’s Disease, or ulcerative colitis. Therefore, the instant claims fail to recite additional elements that go beyond what is already well understood, routine and conventional in the art. 
For these reasons, the instant claims remain directed to non-statutory subject matter. 

Response to Arguments
Applicant's arguments filed 04/15/2021 have been fully considered but they are not persuasive. 
With regard to the rejection of claims under 35 USC 101, applicant argues that the claims are directed to a method of treating a patient and therefore are statutory. 
This is not persuasive. The amendment to the claims to recite a final step of treating a subject comprises the administration of drug compositions are already well understood, routine, and conventionally applied treatments for subjects diagnosed with inflammatory bowel disease, Crohn’s Disease, or ulcerative colitis. There is no alternation or improvement to the administered treatment following the diagnostic steps of the claims. As such, applicant invention is not directed to an improved method of treating a patient. Rather, applicant’s invention remains directed to a non-statutory diagnostic process involving correlating naturally occurring relationship of genetic markers to a disease state.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S DEJONG whose telephone number is (571)272-6099.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl SKowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC S DEJONG/Primary Examiner, Art Unit 1631